Per Curiam :
There is presented upon this appeal the same question as was presented in the case of Wyatt v. McCreery & Co. (126 App. Div. 650), decided herewith. The plaintiff is an infant, and on the facts pleaded she is not estopped from invoking the protection awarded to her by the act in question.
The judgment appealed from must be affirmed, with costs, Avith leave to defendants to amend the answer within twenty days upon payment of costs in this court and in the court below.
Present •— Ingraham, Laughlin, Clarke, Houghton and Scott, JJ.
* Judgment affirmed, with costs, Avith leave to defendants to amend on payment of costs.